KENJI M. PRICE #10523
United States Attorney
District of Hawaii

REBECCA A. PERLMUTTER
Assistant United States Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail : Rebecca.Perlmutter@usdoj . sov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII



 UNTTED STATES OF       AMERICA,      )   MAG. NO. 19-00036 zuM
                                      )
                    Plaintiff,        )   MOTION TO DETAIN DEFENDANT
                                      )   WITHOUT BAIL; CERTIFICATE OF
       v.                             )   SERVICE
                                      )
 MICHELET     LOUIS,                  )
                                      )
                    Defendant.        )



            MOTION TO DETAIN DEFENDANT WITHOUT BAIL

             The United States hereby moves to detain defendant without bail,

pursuant to 18 U.S.C. S 3142.
             1.    Eligibilitv of Case. This defendant is eligible for detention

because the case involves (check all that apply):

                                a.    Offense committed on release pending
                                felony trial (3 142(d)(l )(A)(i))*

                                b.    Offense committed on release pending
                                imposition, execution, or appeal of sentence,
                                conviction or completion of sentence
                                (3142(d)(lXAXii))*

                                c.    Offense committed while on probation
                                orparole (3 t 42(d)(1 XAXiii)) *

                                d.    A citizen of a foreign country or unlawfully
                                admitted person (3 | 42(d)(1 XB)) *

                    X_          e.        Crime of violence Qla2$)(1)(A))

                                f.    Maximum sentence life imprisonment or
                                death (3t42(t)(1XB))

                                g.         10* year drug offense (3142(0(1)(C))

                                h.        Felony, with two prior convictions in above
                                c   ate gori es (3 1 42   (f)(1 XD))

                                i.    Felony not otherwise a crime of violence
                                involving a minor victim (3142(f)(lXE))

                                j.    Felony not otherwise a crime of violence
                                involving the possession or use of a firearm,
                                destructive device, or dangerous weapon
                                (3t42(f)(txE))



                                              2
                                    k.    Felony not otherwise a crime of violence
                                    involving a failure to register under 18 U.S.C. S
                                    22s0 (3142(f)(rxE))

                        X           l.      Serious risk defendant      will flee
                                    (3r42(f)(2XA))

                        X_          m.     Danger to other person or community      **

                                    n.    Serious risk obstruction ofjustice
                                    (3r42(f)(2)(B))

                                    o.    Serious risk threat, injury, intimidation   of
                                    prospective witness or juror (3142(t)(2XB)

                   *    requires "1" or "m" additionally

                   **   requirestt&tt, ttbtt, ttctt, or t'dtt additionally

             2.    Reason for     Detention. The court should detain

defendant (check all that apply):

                   _X_ a.           Because there is no condition or combination of
                                    conditions of release which will reasonably assure
                                    defendant's appearance as required QIaz@))

                   _X_ b.           Because there is no condition or combination of
                                    conditions of release which will reasonably assure
                                    the safety of any other person and the community
                                    Qta2@))

                            c.      Pending notification of appropriate court or official
                                    (not more than 10 working days (3142(d))




                                               -|
                                               J
            3.   Rebuttable Presumption. A rebuttable presumption that no

condition or combination of conditions will reasonably assure the appearance of

defendant as required and the safety of the community arises under Section

3A2(e) because (check all that apply):

                        a.      Probable cause to believe defendant committed
                                10+ year drug offense

                        b.      Probable cause to believe defendant committed an
                                offense under 18 U.S.C. S 924(c)

                        c.      Probable cause to believe defendant committed an
                                offense under 18 U.S.C. S 956(a) or 2332b

                        d.      Probable cause to believe defendant committed
                                10+ year offense listed in 18 U.S.C.
                                S 2332b(e)(sxB)

                        e.      Probable cause to believe defendant committed an
                                offense involving a minor victim listed in 18
                                U.S.C. $ 31a2(e)

                        f.      Previous conviction for eligible offense committed
                                while on pretrial release

            4.     Time for Detention Hearing. The United States requests that

the court conduct the detention hearing: See discussion below.

                   _a.At     first appearance (initial held telephonically pursuant to

18 U.S.C. $ 3265(b)).




                                         4
                            b.     After continuance of      days (not more than 3)
                                   (for "good cause" and/or by agreement of the
                                   parties)

              5.    Out of District Rule 5 Cases. The United States
requests that the detention hearing be held: See discussion below.

                            a.     In the District of Hawaii

                            b.     In the District where charges were filed

              6.    Other Matters.

      On January 10, 2019, the defendant was charged in a criminal complaint on

one count   of l8 U.S.C.   $ 875(c) and one count     of   18 U.S.C. $ 844(e), along   with

the Military Extraterritorial Jurisdictional Act (MEJA), 18 U.S.C. $ 3261(a).

Upon the issuance of the arrest warrant, the defendant was arrested in Japan, on the

Misawa Air Base, by military law enforcement authorities. The defendant is

currently is in temporary military containment on Yakota Air Base. He is

scheduled to be transported back to the District of Hawaii on a military transport

flight in the custody of Special Agents from the FBl-Honolulu Field Office on or

about January 75,2019.

      On January    11   ,2079, the Court held an initial appearance telephonically

with the defendant in Japan, and defense counsel, pre-trial services, and the

government in the District of    Hawaii. At       that hearing, the government made an



                                              5
oral motion to detain because the defendant was a flight risk and a danger, pursuant

to 18 U.S.C. $ 3142, which the defendant through defense counsel agreed to be

taken up telephonically at the initial appearance hearing, pursuant to the MEJA

statute, $   3265.   The Court issued an order for removal pursuant to $ 3264(b)

(Dkt. No. 5) and temporary detention (Dkt. No.       6).   Pursuant to the removal and

detention orders, the defendant will remain in temporary military custody until        a


transfer can be effectuated to the civilian law enforcement authorities, the FBI, for

removal and transport back to the United States, as described above.

       The government files this written motion to detain following the order         of

temporary detention and removal of the defendant to the United States. When

physically located within the District, the defendant still is a flight risk and a

danger to the community and      himself.    $   3142(0.   Other than detention, no

conditions of release reasonably could be fashioned to alleviate these concerns

based on the nature of the offenses alleged in the sworn complaint and affidavit

involving threats of violence and concrete steps taken to carry out such threats, the

defendant's recent mental health history, his prior contacts with law enforcement

involving violent and aggressive behavior and multiple temporary restraining

orders against him within the past two years, and unknown culrent mental health

status. $ 3142(e).      See also Complaint   Affidavit.
DATED: January 15,2019, at Honolulu, Hawaii.

                                        KENJI M. PRICE
                                        United States Attorney
                                        District of Hawaii


                                        By: /s/ Rebecca A. Perlmutter
                                         REBECCA A. PERLMUTTER
                                         Assistant U.S. Attorney




                                    7
                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was seryed on the following at their

last known addresses:

Served via CM/ECF and Hand Delivery:

      Peter C. Wolff
      Office of the Federal Public Defender
      Email : peter_wol ff@fd. org



            DATED: January 15, 2019, at Honolulu, Hawaii.



                                              /s/ Melena Malunao
                                              U.S. Attorney's Office
                                              District of Hawaii
